Case 1:17-cr-00630-ER Document 154-2 Filed 10/18/19 Page 1 of 3




           (;+,%,7%
         Case 1:17-cr-00630-ER Document 154-2 Filed 10/18/19 Page 2 of 3


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007




                                                      October 7, 2019

BY EMAIL

David M. Garvin, P.A.
200 South Biscayne Blvd., Suite 3150
Miami, FL 33131

Arlo Devlin-Brown, Esq.
Covington & Burling LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018-1405

       Re:      United States v. Mark Scott,
                S8 17 Cr. 630 (ER)

Dear Counsel:

       The Government hereby provides notice, pursuant to Rule 16(a)(1)(G) of the Federal
Rules of Criminal Procedure, of the following testimony that it intends to offer at trial in the
above-referenced case.

        The Government expects to call as a witness at trial an expert in the means and methods
of money laundering and the evasion/obstruction of policies and procedures employed by banks
and other financial institutions to combat money laundering activities. The biographical
information and/or curriculum vitae will be provided when the particular witness has been
identified. If called, the Government anticipates that the witness will testify as to—among other
means and methods of laundering funds and evading/obstructing banks’ anti-money laundering
procedures—the use of shell companies; the use of nominee directors, principals, and ultimate
beneficial owners (“UBOs”); the layering of funds through a series of financial accounts; the so-
called “papering” of otherwise illegal transactions to make the transactions appear legitimate;
and other ways in which false representations may be made to financial institutions to facilitate
money laundering activities. 1 Note that any such witness will not be asked to testify to his or her

1
   Expert testimony regarding the means and methods of money laundering has been admitted by
trial courts and upheld by the Second Circuit on numerous occasions. See, e.g., United States v.
Muzaffar, 714 F. App’x 52, 55 (2d Cir. 2017) (affirming admission of testimony from
        Case 1:17-cr-00630-ER Document 154-2 Filed 10/18/19 Page 3 of 3




opinion regarding whether the defendant’s conduct in this case would constitute money
laundering.


                                                    Sincerely,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                             By:         /s/
                                                    Christopher J. DiMase / Nicholas Folly/
                                                    Julieta V. Lozano
                                                    Assistant United States Attorneys /
                                                    Special Assistant United States Attorney
                                                    (212) 637-2433 / (212) 637-1060 /
                                                    (212) 335-4025




Government’s money laundering expert, and dismissing the defendant’s claim that the expert
“improperly testif[ied] to the ultimate issue, in violation of Federal Rule of Evidence 704”);
United States v. Bermudez, 138 F. App’x 339, 342 (2d Cir. 2005) (“expert testimony has been
admitted in money-laundering cases in this Circuit before”) (citing United States v. Daccarett, 6
F.3d 37 (2d Cir. 1993); United States v. All Funds on Deposit, 801 F.Supp. 984, 997 (E.D.N.Y.
1992); United States v. Nektalov, No. S203CR.828 (PKL), 2004 WL 1469487, at *5 (S.D.N.Y.
June 30, 2004) (denying defendant’s motion to preclude expert testimony from an IRS agent
regarding “money laundering techniques and background”); United States v. Dinero Express,
Inc., 57 F. App’x 456, 460 (2d Cir. 2002) (upholding admission of expert testimony from an FBI
agent relating to money laundering and illegal money remitters); United States v. Monaco, 199
F.3d 1324 (2d Cir. 1999) (upholding admission of expert testimony from an IRS agent regarding
typical money laundering techniques); United States v. Ortiz, 112 F.3d 506 (2d Cir. 1997)
(upholding admission of expert testimony from an IRS agent relating to, among other topic areas,
“the common methods of money laundering”); United States v. Ortiz, 906 F. Supp. 140, 141
(E.D.N.Y. 1995) (denying defendant’s Rule 29 motion, based in part on expert testimony
provided by a case agent regarding the means and methods of money laundering).


                                               2
